                                            Case 5:17-cv-06734-LHK Document 202 Filed 08/23/19 Page 1 of 3
    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA                                     BILL OF COSTS                                                             COURT USE ONLY
                                                                                                                                   OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                  Please follow the instructions on page 3 when completing this form.             OBJECTION FILED: YES r    NO r

1. CASE NAME                                                  2. CASE NUMBER               3. DATE JUDGMENT ENTERED              4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
Jeffery Dean Black v. Irving Materials, Inc.                  17-cv-06734-LHK              August 10, 2019                       Irving Materials, Inc.

5. NAME OF CLAIMING PARTY                                     6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
Jeffery Dean Black                                            Mike Rodenbaugh

8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                 (SHADED AREAS ARE FOR COURT USE ONLY)

           COST ITEM                  AMOUNT              LIST SUPPORTING DOCUMENTATION                 Amt Allowed           Disallowed               Disallowance Reason
                                      CLAIMED                                                                                                              Code/Notes
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,                 400     See Docket #1, receipt   number
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923                                                 54611017231
  Service of Process, Civil LR 54-             301     Rapid Legal Nos. 1945405
  3(a)(2)
                                                       and 1962024

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR          3038.82    USDC nos. 20192740
  54-3(b)(1)
                                                       and 20192747

  Rulings from the bench, Civil LR
  54-3(b)(2)

  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video               6923.85    Connor Reporting no. 62097
  recording, Civil LR 54-3(c)(1)
                                                       and TSC Reporting nos.       802749
                                                       and 662220

  Deposition exhibits, Civil LR 54-
  3(c)(3)

  Notary & reporter attendance
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR
  54-3(d)(1)

  Disclosure/formal discovery               1298.34    Fedex nos. 1016247592786228
  documents, Civil LR 54-3(d)(2)                       and 1013229463123146;
                                                   Case 5:17-cv-06734-LHK Document 202 Filed 08/23/19 Page 2 of 3
                                                                and Rapid Legal nos. 2508398 ($131 only,
                                                                for copies of documents) and 2507693
                                                                ($488.50 only, for copies of documents)

  Trial exhibits, Civil LR 54-3(d)(4)                482.03      Fedex receipt

  Visual aids, Civil LR 54(d)(5)

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness
  Fees worksheet,* Civil LR 54(e)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                  $12,444.04                                                            $    0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the                          11. Costs are taxed in the amount of                       and included in the judgment.
foregoing costs are correct and were necessarily incurred in this action and that the services for which
fees have been charged were actually and necessarily performed.                                               Susan Y. Soong
Name of Attorney/Claiming Party:                                                                              Clerk of Court

                                                                                                              BY:                                       , Deputy Clerk               DATE:

SIGNATURE:                                                       DATE: August 23, 2019


                                               *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                   ATTENDANCE                                  SUBSISTENCE                          TRAVEL/MILEAGE                 TOTAL COST
        WITNESS NAME , CITY AND STATE OF RESIDENCE                               # Days              $ Cost               # Days               $ Cost       Travel Cost or                           Per Witness
                                                                                                                                                                                   $ Cost
                                                                                                                                                              # Miles POV
Case 5:17-cv-06734-LHK Document 202 Filed 08/23/19 Page 3 of 3




                                       TOTAL WITNESS FEES/EXPENSES   $ 0.00
